Citation Nr: 1826644	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Coast Guard from May 1981 to June 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (the case was subsequently transferred to the Portland, Oregon RO, which currently has jurisdiction of the case).  The Veteran initiated an appeal of two additional issues from the March 2012 rating decision (i.e., service connection for sinusitis and an initial higher rating for right back scar status post lung biopsy), but the Veteran did not perfect his appeal to the Board with the filing of a substantive appeal (VA Form 9) with regard to the scar claim, and the RO granted the sinusitis claim in an August 2013 Decision Review Officer decision.  In his VA Form 9, filed in October 2013, the Veteran requested a hearing before a Veterans Law Judge; a hearing scheduled for April 2018 was canceled by the Veteran.  


FINDING OF FACT

In April 2018, prior to the promulgation of a decision in the matter, the Board received a statement from the Veteran's representative expressing the Veteran's intent to withdraw his appeal regarding the claim of service connection for hemorrhoids; there is no question of fact or law in this matter remaining before the Board.  


CONCLUSION OF LAW

Regarding the claim of service connection for hemorrhoids, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matter.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, an appeal must be withdrawn in writing, and may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

A statement received in April 2018 from the Veteran's representative indicated that it was the Veteran's intent to withdraw his appeal seeking service connection for hemorrhoids.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for hemorrhoids is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


